Filed 07/22/20 by Clerk of Supreme Court

                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                2020 ND 164

A.R. Audit Services, Inc.,                              Plaintiff and Appellee
      v.
Tahnee R. Young,                                    Defendant and Appellant



                                No. 20200064

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Steven L. Marquart, Judge.

AFFIRMED.

Per Curiam.

Meggi Ihland, Bismarck, ND, for plaintiff and appellee; submitted on brief.

Tahnee R. Young, Fargo, ND, defendant and appellant; submitted on brief.
                     A.R. Audit Services Inc. v. Young
                               No. 20200064

Per Curiam.

[¶1] Tahnee Young appeals an order denying her motion for relief under
N.D.R.Civ.P. 60(b)(1), after summary judgment was granted to A.R. Audit
Services, Inc., in a collection action for unpaid medical bills. Young raises a
myriad of issues on appeal that were not raised in the district court. She
argues that A.R. Audit failed to provide a notarized affidavit establishing legal
authorization to assign billing issues to A.R. Audit; that the assignments of
debt are not valid; and that A.R. Audit did not have legal authority to bring
this action. She further contends that an affidavit on behalf of A.R. Audit
contains hearsay; that A.R. Audit failed to provide evidence showing she had
been screened for financial assistance eligibility, asserting an affidavit from
the original creditor was false; that the district court ignored her statement at
the Rule 60 hearing, asserting she had never lived in Minot; that she did not
receive a fair hearing, and that some bills reflect a Minot address and are “from
a different person.”

[¶2] Young did not raise her issues in the district court that she now raises
on appeal regarding the evidence supporting summary judgment, and the
district court did not abuse its discretion in denying her motion for relief. We
summarily affirm under N.D.R.App.P. 35.1(a)(4) and (7); see Avila v. Weaver,
2019 ND 20, ¶ 12, 921 N.W.2d 450 (“‘[T]his Court does not consider questions
that were not presented to the trial court and that are raised for the first time
on appeal.’ The purpose of an appeal is to review the actions of the district
court, not to grant the appellant an opportunity to advance new strategies or
theories.” (citations omitted)). Young has also failed to provide any relevant
authority on appeal, and her brief violates N.D.R.App.P. 28(b)(2) for failure to
include a Table of Authorities. We do not consider arguments not adequately




                                       1
articulated, supported, and briefed. State v. Noack, 2007 ND 82, ¶¶ 8, 10, 732
N.W.2d 389.

[¶3] Jon J. Jensen, C.J.
     Lisa Fair McEvers
     Daniel J. Crothers
     Jerod E. Tufte
     Gerald W. VandeWalle




                                      2